Citation Nr: 9906466	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  96-23 328	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a lumbar strain with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1986 to July 
1987.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 determination of the RO, 
which denied an increased rating for the service-connected 
lumbar strain with traumatic arthritis.  The veteran 
testified at a personal hearing at the RO in March 1997, a 
transcript of which is of record.

The case was remanded by the Board in February 1998 for 
additional development.  The RO attempted to undertake that 
development, and their efforts had negative results.  The 
veteran was issued a Supplemental Statement of the Case 
(SSOC), and the claims folder was returned to the Board for 
further consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The essential contention in this appeal is that the veteran's 
service-connected low back disorder is of sufficient severity 
to warrant a rating in excess of 10 percent.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran failed without 
good cause to report for an essential VA rating examination, 
and that, as such, his appeal must be denied.



FINDINGS OF FACT

1. The Board remanded this appeal in February 1998 to obtain 
additional evidence, including a VA orthopedic examination 
of the veteran which would allow for rating the disorder 
at issue pursuant to precedent opinion of the U.S. Court 
of Veterans Appeals (Court).

2. The veteran failed without good cause to report for a VA 
orthopedic examination, of which he was duly notified by 
the VA medical facility, on August 22, 1998.


CONCLUSION OF LAW

A rating in excess of 10 percent for a lumbar strain with 
traumatic arthritis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.655(b), Part 4, 
including § 4.71a, Diagnostic Codes 5010, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained by the Board in the February 1998 remand, the 
evidence of record at that time was not sufficient to 
evaluate the disorder at issue pursuant to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO was 
requested to obtain additional pertinent medical records 
after contacting the veteran, and to accord the veteran a VA 
orthopedic examination that would provide sufficiently 
comprehensive clinical findings to evaluate the low back 
disorder pursuant to the Court's decision in the DeLuca case.

The RO succeeded in obtaining additional VA outpatient 
treatment records, but those records made no significant 
reference to the disorder at issue in this appeal.  The RO's 
letter to the veteran, advising him to execute the enclosed 
consent forms for the purpose of obtaining any additional 
private clinical records, was returned to the RO by the Post 
Office as undeliverable.  Thereafter, the VA medical facility 
where the orthopedic examination was to take place advised 
the veteran by letter that the orthopedic examination had 
been scheduled for him on August 22, 1998, further providing 
the time and place to report for the examination.  It was 
indicated on a copy of the letter from the VA medical 
facility that the veteran did not appear for the VA 
orthopedic examination.  Thereafter, he was issued an SSOC by 
the RO in September 1998, advising him that his appeal 
continued to be denied.

38 C.F.R. § 3.655(b) provides that, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  As noted 
above, a VA orthopedic examination with specified 
comprehensive clinical findings was absolutely essential for 
evaluation of the service-connected low back disorder 
pursuant to the Court's decision in the DeLuca case.  The 
veteran failed without good cause to report for this 
examination.  As such, the appeal must be denied.


ORDER

An increased rating for a lumbar strain with traumatic 
arthritis is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.

- 5 -


